Citation Nr: 1805275	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Veteran raised the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss disability at his September 2017 hearing in this appeal.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record supports the claim of entitlement to service connection for tinnitus.  Report of VA examination dated in November 2012 shows tinnitus.  The Veteran testified in September 2017 that he had no ringing in his ears prior to service; that ringing in his ears began after shooting automatic weapons of large caliber in service; and that he had ringing ears at discharge, but it was either waxing or waning, which has continued since experiencing acoustic trauma in service.  The Board finds that the Veteran's testimony is both competent and credible based on the circumstances of his service as described at the hearing (but omitted here).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board finds that the negative VA medical opinion dated in November 2012 has no probative value as the examiner does not explain why the absence of hearing loss at service separation shows that tinnitus was not incurred in service.

On balance, the evidence supports the claim.  The evidence of record establishes that the Veteran's tinnitus was incurred in service.  Accordingly, the claim is granted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


